Case: 3:18-cv-00351-WHR-SLO Doc #: 36 Filed: 11/25/20 Page: 1 of 2 PAGEID #: 271

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION AT DAYTON

IRON WORKERS DISTRICT : Case No. 3:18-cv-00351
COUNCIL OF SOUTHERN OHIO & :
VICINITY BENEFIT TRUST, et al., : District Judge Walter H. Rice

: Magistrate Judge Sharon L. Ovington
Plaintiffs, :

VS.
MILLENNIUM STEEL, INC.,

Defendant.

DECISION AND ENTRY ADOPTING IN FULL THE REPORT AND
RECOMMENDATIONS DOCKETED ON OCTOBER 26, 2020 (Doc. No. 35)

 

The Court has conducted a de novo review of the Report and Recommendations of
United States Magistrate Judge Sharon L. Ovington (Doc. No. 35), to whom this case was
originally referred pursuant to 28 U.S.C. § 636(b). Noting that no objections have been
filed and that the time for filing such objections, if any, under Fed. R. Civ. P. 72(b), has
expired, this Court hereby adopts said Report and Recommendations.

It is therefore ORDERED that the Report and Recommendations docketed on
October 26, 2020 (Doc. No. 35) is ADOPTED in full; Plaintiffs’ Motion for Judgment
and Final Appealable Order (Doc. No. 28) is GRANTED; and the Clerk of Court is
ordered to enter a default judgment pursuant to Fed. R. Civ. P. 55(b)(2) in favor of
Plaintiffs and against Defendant Millennium Steel, Inc., awarding the following relief:

1. A declaratory order finding Millennium Steel to be in violation of the Trust
Agreements for failing to submit to timely submit employer and employee
Case: 3:18-cv-00351-WHR-SLO Doc #: 36 Filed: 11/25/20 Page: 2 of 2 PAGEID #: 272

fringe benefit contributions to the Trusts.

2. A monetary judgment in Plaintiffs’ favor and against Defendant Millennium
Steel in the amount of $228,391.98 in unpaid fringe benefit contributions,
$62,424.73 in unpaid interest, and $45,678.44 in liquidated damages as
determined to be owed to the Trusts as a result the completed payroll audit of
Defendant Millennium Steel for the period of January 1, 2017 through
December 31, 2018 together with a monetary judgment in Plaintiffs’ favor and
against Defendant Millennium Steel in the additional amount of $99,469.78 for
unpaid fringe benefit contributions, interest, and liquidated damages due and
owing to Plaintiffs by Defendant for a total amount due and owing the
Plaintiffs by Defendant for unpaid fringe benefit contributions, interest, and
liquidated damages of $435,964.93.

3. A monetary judgment against Millennium Steel for Plaintiffs’ reasonable
attorney fees and other costs associated with this action, thus far, pursuant to
Section 502(g)(2)(D) of ERISA, 29 U.S.C. § 1132(g)(2)(D) and the Trust
Agreements in the amount of $12,929.78 for attorney fees and $6,700.00 for
auditor fees.

4. A permanent injunction against Millennium Steel prohibiting Millennium Steel
from committing future violations of Section 515 of ERISA, 29 U.S.C. § 1145
and the Trust Agreements with respect to the Trusts in accordance with Section
502(g)(2)(E) of ERISA, 29 U.S.C. § 1132(g)(2)(E).

5. Post-judgment interest on all monetary awards pursuant to 28 U.S.C. § 1961.

6. This Court retain jurisdiction over this case until Millennium Steel fully
complies with this Court’s orders.

7. A finding that the Judgment Entry is a final appealable judgment entry
pursuant to 28 U.S.C. § 1291.

IT ISSO ORDERED.

W- 25-2820 (Jesse Sc 2.
Walter H. Rice
United States District Judge
